 


109 HR 1011 IH: To provide financial assistance to the United Nations Population Fund to provide urgent medical and health care to tsunami victims in Indonesia, the Maldives, and Sri Lanka.
U.S. House of Representatives
2005-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1011 
IN THE HOUSE OF REPRESENTATIVES 
 
March 1, 2005 
Mrs. Maloney (for herself, Mr. Crowley, Mrs. Lowey, Ms. Jackson-Lee of Texas, Mr. Israel, and Ms. Linda T. Sánchez of California) introduced the following bill; which was referred to the Committee on International Relations 
 
A BILL 
To provide financial assistance to the United Nations Population Fund to provide urgent medical and health care to tsunami victims in Indonesia, the Maldives, and Sri Lanka. 
 
 
1.Short titleThis Act may be cited as Women, Children, and Infant Tsunami Victim Relief Act of 2005. 
2.FindingsCongress finds the following: 
(1)More than 150,000 people were killed as a result of the December 26, 2004, tsunami in Southeast Asia and more than 5,000,000 have been directly affected.  
(2)Approximately 150,000 women in the three most affected countries in the region are pregnant, and many are facing complications related to their pregnancies, including trauma-induced miscarriage and the need for urgent medical and nutritional support.  
(3)The Indonesian Midwife’s Association estimates that 30 percent of its 5,500 members died in the tsunami. Under normal conditions, approximately 15 percent of pregnancies in Indonesia require urgent assistance from midwives or doctors to ensure the health and survival of the babies and mothers.  
(4)In disaster situations, health care systems crumble when they are most needed, especially by pregnant women. Emergency relief tends to focus on providing food and shelter, clearing roads, and maintaining security, to the exclusion of helping women in labor find a safe, clean place to deliver their babies, or on meeting the special nutrition and care needs of such women.  
(5)Maternity hospitals, women’s health clinics, and other infrastructure for providing health services to women, including infrastructure related to providing maternal health assistance, ensuring safe delivery of babies, providing contraceptives and emergency obstetric care, and preventing sexually transmitted diseases, have been destroyed by the tsunami. In Sri Lanka, four of eight maternity clinics on the east coast were destroyed and the other four were greatly damaged. The Galle Teaching Hospital in Galle, Sri Lanka, relocated its 379 patients to another facility on higher ground. Although the hospital lost only one infant in the transition, the new facility has only 70 beds compared with the 415 beds the hospital had. 
(6)Even before the tsunami, one woman died every minute somewhere in the world from complications related to pregnancy. Too often during disaster situations safe blood supplies, equipment for anesthesia, transfusions and caesarean sections, and trained personnel to save those women’s lives are unavailable. In disaster situations, the death toll rises steadily until such supplies and personnel can be located and brought in to the affected area.  
(7)Violence against women, including rape, gang rape, molestation and physical abuse during rescue operations and in temporary shelters has been reported.  
(8)The Women and Media Collective Group in Sri Lanka has issued a written appeal for public attention to serious issues concerning the safety and well-being of women which have not been addressed so far in relief efforts.  
(9)The United Nations Population Fund (UNFPA) has extensive experience and existing programs dedicated to delivering maternal and child health care, ensuring safe delivery of babies, ensuring adequate reproductive health, providing contraceptive supplies and services, and providing other critically needed types of assistance in Indonesia, the Maldives, and Sri Lanka. 
(10)The UNFPA has extensive experience and the requisite capacity to address the needs and alleviate the suffering of victims of natural and man-made disasters. 
(11)In 2001, the Bush Administration provided $600,000 in additional humanitarian relief support to the UNFPA to address the immediate need for emergency reproductive health needs of Afghan women refugees who were fleeing Afghanistan. This support was used to improve maternal and child health services, including providing hygiene kits, safe delivery kits, and cribs for newborns. 
(12)The UNFPA has a long and proven track record in responding quickly and effectively in providing the necessary supplies and technical support to address reproductive health needs in humanitarian crises including in Sudan, Eritrea, Kosovo, and Sierra Leone. 
(13)The UNFPA has made an urgent appeal to donor countries to raise $28,000,000 to provide relief to women in Indonesia, the Maldives, and Sri Lanka. 
3.Assistance to tsunami victims 
(a)Authorization of assistancePursuant to the authorization of appropriations under subsection (b), the Secretary of State shall make available funding to the United Nations Population Fund (UNFPA) to provide assistance to tsunami victims in Indonesia, the Maldives, and Sri Lanka. Funding provided to the UNFPA shall be used to— 
(1)provide and distribute equipment, including safe delivery kits and hygiene kits, medicines, and supplies, including soap and sanitary napkins, to ensure safe childbirth and emergency obstetric care and to prevent the transmission of HIV/AIDS; 
(2)reestablish maternal health services in areas where medical infrastructure and such services have been destroyed by the tsunami; 
(3)prevent and treat cases of violence against women and youth; 
(4)offer psychological support and counseling to women and youth; and 
(5)promote the access of unaccompanied women and other vulnerable people to vital services, including access to water, sanitation facilities, food, and health care. 
(b) Authorization of appropriationsThere is authorized to be appropriated to the Secretary of State $3,000,000 to provide the assistance described in subsection (a).  
 
